Exhibit 10.1

 

 

Tyco International plc

 

9 Roszel Road

 

Princeton, NJ 08540

 

[g179411lqi001.gif]

 

 

George Oliver

Ms. Judith Reinsdorf

Chief Executive Officer

 

 

 

September 1, 2016

 

Dear Judith:

 

We are pleased to offer you the position of Executive Vice President and General
Counsel for the Combined Company created following the Merger of Johnson
Controls, Inc. and Tyco International plc referred to below, reporting directly
to the Chief Executive Officer of Johnson Controls.  Subject to the Relocation
provision below, this position will be located in Milwaukee, Wisconsin. Your
employment in this role is contingent upon the completion of the proposed merger
between Johnson Controls, Inc. (“Johnson Controls”) and a subsidiary of Tyco
International plc (“Tyco”, and such merger, the “Merger”), and  will commence
upon the date on which the proposed Merger is completed (the “Closing Date”).
Following the Merger, Tyco International plc will change its name to Johnson
Controls plc and is referred to in this offer letter as the “Combined Company”.
Following the Closing Date, you will be recommended to the Johnson Controls
Board of Directors for election as an Executive Officer.

 

Base Salary

 

Effective beginning on the Closing Date, you will receive an annual base salary
of $600,000.  Your salary will be paid according to the normal and customary
payroll process for the Combined Company.

 

Annual Incentive Performance Program (AIPP)

 

Beginning with the 2017 fiscal year, you will be eligible to participate in the
Annual Incentive Performance Program (AIPP) at a target of 80% of your annual
base salary.  Determination of actual award levels relative to the target bonus
will be based on actual performance, and awards will be paid in accordance with
terms of the program adopted by the Combined Company.  Annual incentive payments
to participants will be made in December of each year and will offer a deferred
income option. In the event of your termination of employment with Johnson
Controls for any reason other than “cause” prior to the end of fiscal 2017, you
will be entitled to a pro rata portion of your AIPP (and if such a termination
occurs after the end of the fiscal year and prior to payment, you will be
entitled to an award that is not pro rated).

 

Long-Term Incentives

 

You will be eligible for a long-term incentive award of $2,000,000, comprised of
grants of Restricted Share Units (25%), Performance Share Units (50%), and Share
Options (25%), as described below. The terms of these awards will be set forth
in award agreements, which will be on substantially the same terms as other
similarly situated officers, and governed by the terms set forth therein. A
summary of those terms is below.

 

·                  Restricted Share Units. You will be entitled to participate
in the Combined Company’s Restricted Share Unit Program.  The grants, which will
be made at the discretion of the Compensation Committee of the Board of
Directors of the Combined Company (the “Compensation Committee”), generally
occur annually in the beginning months of our fiscal year.  The fiscal year 2017
targeted value for your restricted share unit grant is $500,000.  Vesting occurs
ratably at the rate of one-third of the total award per year, on each of the
first three anniversaries of the grant of the award.  Restricted share units
accumulate dividend equivalents while under restriction, which will become
payable if and only if the underling share becomes vested.

 

·                  Performance Share Units. You will also be entitled to
participate in the Combined Company’s long-term Performance Share Unit Program. 
Like restricted share units, performance share grants, which are made at the
discretion of the Compensation Committee, generally occur annually in the
beginning months of our fiscal year. The fiscal year 2017 targeted value for
Performance Share Units for your performance share unit grant is $1,000,000, but
determination of actual award levels relative to the target bonus will be based
on achievement of performance goals established by the

 

--------------------------------------------------------------------------------


 

Compensation Committee at the time of grant, and awards will be paid in
accordance with terms of the program adopted by the Combined Company.  Vesting
occurs 100% following the three year performance period, based on achievement of
the performance goals established by the Compensation Committee; however,
Performance Share Units will vest on a pro rata basis in the event of your
termination of employment with Johnson Controls for any reason other than
“cause”.  Performance Share Units accumulate dividend equivalents while under
restriction, which will become payable if and only if the underling share
becomes vested.

 

·                  Share Options. Additionally, you will be entitled to
participate in the Combined Company’s Share Option Program.  Share options
grants, also made at the discretion of the Compensation Committee, are generally
awarded in the beginning months of each fiscal year at the closing market price
on the date of grant.  The fiscal year 2017 targeted value for share options for
your grant is $500,000.  Grants vest 50% after two years and the remaining 50%
after year three, and can be exercised up to 10 years from the date of grant.

 

Stock Ownership

 

As an executive of the Combined Company, you will be expected to accumulate
ownership of Combined Company shares in accordance with the Combined Company’s
share ownership policy, as in effect from time to time. Currently, the policy
requires that you hold Combined Company shares having a value in the amount of
three (3) times your base salary.  You will have five years to achieve that
ownership level.  Under the current policy, shares you acquire through the
Restricted Share Program, Performance Share Unit Program, and Share Option
Program, and shares acquired or notionally invested under the Executive Deferred
Compensation Plan, and investment options in any 401(k) plan, all count as
shares of the Combined Company for purposes of this expectation.

 

Benefits

 

You will continue to participate in the employee benefits programs of Tyco until
your relocation to Milwaukee.  In addition, you will be eligible for a
contribution to the Tyco Supplemental Savings and Investment Plan equal to the
contribution you would be entitled to as a participant in the Johnson Controls
Retirement Income Contribution Plan.  You will be entitled to a number of
company paid holidays and weeks of vacation each year that are consistent with
other similarly situated officers.

 

Perquisites Allowance

 

In your new position, you will also be able to participate in the Flexible
Perquisites Plan which provides you with up to 5% of your annual base salary
each year to cover such personal expenses as financial planning and club dues. 
Taxes on perquisite funds are the responsibility of the participant.

 

Relocation


This position is located in Milwaukee, Wisconsin, and you will be required to
perform services in Milwaukee, Wisconsin on a permanent, full-time basis
beginning on the first anniversary of the Merger (the “Required Relocation
Date”). You will not be required to spend more than 50% of your time in
Milwaukee during this period.  Tyco acknowledges and agrees that your principal
place of business employment immediately preceding the Merger is Princeton, New
Jersey and will continue to be Princeton, New Jersey until the Required
Relocation Date, and further acknowledges and agrees that if you elect to resign
prior to or within 90 days following the Required Relocation Date, such
resignation shall constitute a “Good Reason Resignation” under the Tyco
International Change in Control Severance Plan for Certain U.S. Officers and
Executives (the “CIC Plan”).

 

Prior to the Required Relocation Date, your travel to and from Milwaukee, and
the cost of your accommodations will be considered business travel, and
therefore reimbursable.  To assist you with your move to the Milwaukee area,
Johnson Controls will extend to you the executive relocation program
administered by Brookfield.  This will include a home purchase option, and
reimbursement for the movement of household goods, a trip to locate living
quarters, relocation trip expenses and temporary living costs.  Please note that
it is very important to not list your current property with a realtor without
first working through the details with Brookfield.  We will provide you with a
contact person from Brookfield who will support your relocation needs.  You will
be expected to sign an agreement to reimburse the company for the relocation
expenses incurred on your behalf should you voluntarily terminate your
employment other than pursuant to a Good Reason Resignation within one year of
your relocation date.

 

--------------------------------------------------------------------------------


 

Retention Award

 

In recognition of the important role you will play following the Merger, you
will be granted a restricted share unit award with respect to a number of shares
having a value equal to $2,400,000. This award will be granted following
completion of the Merger, and will vest in full on the two-year anniversary of
the Closing Date.

 

If your employment is terminated by you as a result of a “Good Reason
Resignation” or by the Company for any reason other than “Cause” (each as
defined in the CIC Plan) prior to the two-year anniversary of the Closing Date,
the award will vest on a pro rata basis, determined by a fraction, the numerator
of which is the number of complete months of your employment from the Closing
Date until the date of termination of your employment, and the denominator of
which is 24. The retention award will be subject to the terms of a restricted
share unit agreement, which will be provided to you separately.

 

Severance/Change in Control

 

After the Closing Date, you will continue to participate in the CIC Plan as an
Eligible Employee (as defined in the CIC Plan) participating at the Band 0 CEO
direct report level, on the terms set forth therein and as in effect as of the
Closing Date (or modified in accordance with the terms of the CIC Plan). You
shall be entitled to receive benefits under the CIC Plan following a Change in
Control Termination (as defined in the CIC Plan), including upon a  Good Reason
Resignation as set forth in Section 2.18 of the CIC Plan. You will also be
entitled to participate in the Change in Control severance protection programs
of the Combined Company (which are expected to be based on the change in control
severance protection benefits provided by Johnson Controls) for any Change of
Control (for purposes of such policy) of the Combined Company occurring after
the Closing Date, on the same terms as other similarly situated officers.

 

We are confident that the combination of your work experiences and personal
attributes will allow you to contribute and succeed as the Combined Company
moves forward after the Closing Date.  Please do not hesitate to call me at
609-720-4259 if I can answer any questions or provide additional information or
clarification. We look forward to your accepting our offer as soon as possible. 
Please return a signed copy of this letter to signify your agreement with this
offer.

 

Sincerely,

 

/s/George Oliver

 

 

 

George Oliver

 

Chief Executive Officer

 

 

Accepted:

/s/Judith Reinsdorf

 

Date:

September 1, 2016

 

Judith Reinsdorf

 

 

 

 

 

 

 

--------------------------------------------------------------------------------